         Case 1:19-cr-00722-PKC Document 19                          2
                                         18 Filed 08/28/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    August 28, 2020

BY ECF
Hon. P. Kevin Castel
United States District Judge
500 Pearl Street
New York, New York 10007

       Re:    United States v. Severino Colon, 19 CR 722 (PKC)


Dear Judge Castel:

   The Government writes to request an adjournment of the conference currently scheduled for
September 2, 2020 until late September. Such an adjournment would likely permit the parties to
complete their discussions concerning a resolution of the case without the need for trial.

    The Government also respectfully requests the exclusion of time under the Speedy Trial Act,
see 18 U.S.C. § 3161(h)(7), until the new conference date. The ends of justice served by granting
the adjournment outweigh the best interests of the public and the defendant in a speedy trial
because the adjournment will advance disposition of the case without the need for trial.

   I have communicated with defense counsel, who consents to the above requests.


                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney



                                         by: _____________________________
                                             Andrew A. Rohrbach
                                             Assistant United States Attorney
                                             (212) 637-2345

CC: Defense counsel (by ECF)
          Case 1:19-cr-00722-PKC Document 19 Filed 08/28/20 Page 2 of 2
                                            -2-




       Upon the application of the government, consented to by defense counsel, the

conference originally scheduled for September 2, 2020 is adjourned to September 23,

2020 at 4:00 p.m. in Courtroom 11D. I find that the ends of justice will be served by

granting a continuance and that taking such action outweighs the best interest of the public

and the defendant in a speedy trial. The reasons for this finding are that the grant of the

continuance is necessary to permit the parties to complete their discussions concerning a

possible disposition of the case without the need for trial. Accordingly, the time between

today and September 23, 2020 is excluded.

       SO ORDERED.




Dated: August 28, 2020
